Citation Nr: 0413871	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-23 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for dermatitis, including as a result of exposure to mustard 
gas.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1996, the Board denied a previous claim by the 
appellant seeking service connection for a skin condition, 
variously classified, including as a result of exposure to 
mustard gas.  The May 2004 rating action by the RO denied the 
current claim on the merits without any reference to the 
Board's prior denial action in 1996; it is presumed, 
therefore, that the RO first determined that new and material 
evidence had been received to reopen the claim.  However, the 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

In May 2004, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to his advanced 
age.  Unfortunately, the RO has sent an incomplete record to 
the Board, thereby mandating a remand of this appeal for 
further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Service connection for a skin condition, variously 
classified, was previously denied by the Board in September 
1996.  

3.  The present attempt to reopen that claim was received in 
October 2001.  

4.  The evidence received since September 1996 includes 
evidence which is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for dermatitis, including as 
a result of exposure to mustard gas.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 (VCAA) or the regulations implementing 
it is not required because the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim to reopen.

In an appellate decision dated in September 1996, the Board 
denied an appeal seeking to establish service connection for 
a skin condition, including as a result of exposure to 
mustard gas.  In that decision, the Board found that a skin 
condition was not present in service or for many years 
afterward, and that the appellant had submitted no competent 
evidence linking a skin condition to an incident of service, 
including exposure to mustard gas and ionizing radiation.  In 
denying the claim, the Board further advised the appellant 
that he could reopen the claim at anytime by submitting 
evidence showing the current presence of the claimed 
disability and that it was related to service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The present attempt to reopen the claim was reportedly 
received in October 2001.  Submitted in support of this 
attempt to reopen were copies of VA outpatient treatment 
records dating from September 2001 to January 2002.  On 
September 21, 2001, a VA nurse practitioner saw the appellant 
and reported that it was as likely as not that the currently 
diagnosed dermatitis was related to the appellant's military 
service.  Presuming the credibility of this evidence, it is 
sufficient to reopen the claim seeking service connection for 
dermatitis as it both establishes the current presence of the 
claimed disability and asserts that it is related to service.  


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for dermatitis is 
granted.  


REMAND

Unfortunately, the RO has sent an incomplete evidentiary 
record to the Board.  The record currently before the Board 
does not include a copy of the duty to assist letter 
allegedly sent to the appellant on November 11, 2001.  
Consequently, the Board is unable to verify whether the 
notification requirements of the VCAA have been satisfied.  
In addition, the RO did not include in the claims file a copy 
of the April 11, 2002, VA audiological examination of the 
appellant, with an attached medical opinion, which is 
referred to in the statement of the case.  Both of these 
deficiencies mandate a remand of this appeal.  

It is also necessary to clarify the appellant's wishes 
concerning a hearing in this appeal, as he initially 
indicated in his August 2002 notice of disagreement that he 
wanted a "personal hearing," but later stated on his 
substantive appeal that he did not desire a "BVA hearing."  

In addition, the Board believes that further clarification of 
the appellant's exposure during service to mustard gas is 
also required in this case.  The appellant contends that he 
was exposed to mustard gas while receiving his basic training 
at the Naval Training Station at Bainbridge, Maryland, in 
1943-44.  In June 1993, the National Personnel Records Center 
reported that a review of the appellant's records failed to 
produce any entry regarding exposure to toxic gas/chemicals; 
however, further information could reportedly be obtained 
from the Naval Research Laboratory.  Ordinarily, this further 
evidentiary development would not be needed unless the 
appellant had a mustard gas-induced condition listed at 
38 C.F.R. § 3.316, which does not include dermatitis.  
However, in view of the medical opinion expressed by the VA 
Nurse Practitioner on September 21, 2001, further information 
should be sought in this case from the Naval Research 
Laboratory.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2003), to include a request that the 
appellant submit any pertinent evidence 
in his possession.  He should also be 
requested to clarify whether he wants a 
hearing in this appeal and, if so, before 
whom and where.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also incorporate into 
the claims file a copy of the report of 
the VA audiological examination of the 
appellant, with an attached medical 
opinion, dated April 11, 2002.  If this 
report cannot be located, the RO should 
schedule the appellant for another VA 
audiological examination, and the 
examiner should be requested to express 
an opinion, based upon a review of the 
material in the claims file, as to 
whether it is at least as likely as not 
that the veteran's hearing loss is 
etiologically related to his active 
service.  The supporting rationale for 
the opinion must also be provided.  

5.  The RO should also attempt to verify 
whether the appellant was exposed to 
mustard gas at the Naval Training Station 
at Bainbridge, Maryland, in 1943-44.  If 
necessary, the RO should contact the 
Naval Research Laboratory, Attn: 
Code 1230, Public Affairs Branch, 
Washington, D.C.  20375-5000, to confirm 
or rule out the claimed exposure to 
mustard gas.  This information should 
also be incorporated into the claims 
file.  

6.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the RO should readjudicate the 
current claims on a de novo basis without 
reference to prior adjudications.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



